Campbell, J.
The mandamus in this case is asked for on the ground that the circuit judge declined to hear a cause that had been noticed for bearing in open court, and it is opposed on the ground that be has a discretion to make such refusal.
We think the statute does authorize the circuit court to make provision for' bearing cases otherwise than on testimony in open court. But this can only be by a special order, upon good cause shown. In the present case no such proceeding appears to have been had, and until it has been done, the statutory right remains unimpaired, and a refusal to hear the cause would not be justified.
The relator has a right to notice his canse for hearing, and, to have it placed upon the docket. A mandamus .should be allowed directing the circuit court to proceed in the cause, when so noticed, as right and justice may require.
Grates and Cooley, JJ., concurred.
Christiancy, Ch. J.: I concur in the result.